DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed on 03/31/2020.


Drawings
3.	The drawings were received on 03/31/2020 (in the filings).  These drawings are acceptable.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 8–14 are rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter and thus do not fall within at least one of the four categories of patent eligible subject matter.

5.	As to claims 8–14, they are directed to a “computer program product comprising a computer readable medium.” 


Accordingly, the claimed “computer readable medium” is directed to non-statutory subject matter.  Applicant is advised to amend this portion of the claim to recite a “non-transitory computer readable medium,” or a “computer readable storage medium,” which the specification clearly sets forth as excluding “signals per se,” to overcome the 101 rejection.


Examiner Notes
6.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
7.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.

iii.	page / pages:			p. / pp.

References Cited
8.	(A)	Appajodu et al., US 8,301,686 B1 (“Appajodu”).
	(B)	Gopisetty et al., US 2009/0222560 A1 (“Gopisetty”).
	(C)	Chefalas et al., US 2016/0364255 A1 (“Chefalas”).


Notice re prior art available under both pre-AIA  and AIA 
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1–2 and 6–9 and 13–16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Appajodu in view of (B) Gopisetty.
See “References Cited” section, above, for full citations of references.

11.	Regarding claim 1, (A) Appajodu teaches/suggests the invention substantially as claimed, including:
“An apparatus comprising a computing device, a computer processor, and a computer memory operatively coupled to the computer processor, the computer memory storing computer program instructions that are configured to, when executed by the computer processor, cause the apparatus to perform operations comprising:”
(Fig. 6 and Col. 12, lines 58–67: processor(s), and storage media);
	
“maintaining a workload orchestrator database including stable workload configurations and workload orchestrator stability policies”
(Col. 6, lines 61–63: image storage module 208 stores one or more virtual machine images. The image storage module 208 may comprise one or more data structures (e.g., databases);
Col. 11, lines 30–33: the first server 502 may operate as the primary generator and repository of virtual machine images. Updates and patches to applications or data may be provided to one or more virtual machine images;
Col. 4, lines 48–50: virtual machine images may be patched and updated as necessary thereby providing a centralized approach to management of applications and data ( e.g., settings) for all host devices);

	“receiving a workload provisioning request including workload requirements”
(Col. 10, lines 49–60: virtual machine image(s) is/are associated with one or more users of host device(s) .... In some embodiments, a user may be provided with the copy of virtual machine image that has been specifically generated to provide the user with one or more applications and files including a particular suite or set of software programs and tools. By associating a virtual machine image with a user, the server 102 and the image storage module 208 can store different virtual machine images that provide different suites or sets of software programs and tools to different users;
Col. 12, line 1: application when requested by a user;
Col. 6, lines 42–45: The virtual machine image may be generated from the other virtual machine images upon, for example, request for an update or 45 an initial provisioning of to the host device);

	“determining a stable configuration that matches at least part of the workload requirements”
(Col. 9, line 65 to Col. 10, line 6: The host device and/or the user are authenticated and one or more virtual machine images associated with the host device and/or the user are selected. The selected one or more virtual machine images are then provided to the host device); and

“provisioning a ... environment; and deploying the workload to the ... environment”
(Col. 9, line 65 to Col. 10, line 6: The selected one or more virtual machine images are then provided to the host device).

Appajodu does not teach “a compatible environment.”

(B) Gopisetty however teaches or suggests “a compatible environment”
(Fig. 5, steps 57 and 58;
¶¶ 43–44: Determine resource availability information for the host, including: amount of CPU used, available; amount of memory used, available; amount of network bandwidth used, available; and any other parameters specified in the RDF 22 .... Does the host resource availability information indicate that host resources are sufficient to meet the resources required for the VM appliance;
Claim 7: selecting hosts that posses sufficient resource availability to meet resource requirements of the appliance).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gopisetty with those of Appajodu, to identify (provide) a host with sufficient resource availability in meeting the resource requirements of user’s applications.  The motivation or advantage to do so is to satisfy different user needs and requirements of the deployed applications (see Col. 8, line 58 to Col. 9, line 13: the optimal configuration is a configuration that may include one or more applications and support resources for a type of user).


12.	Regarding claim 2, Appajodu teaches/suggests:
“wherein the workload orchestrator database includes both the stable workload configurations and workload configurations that are not stable”
(Col. 4, lines 48–50: virtual machine images may be patched and updated as necessary thereby providing a centralized approach to management of applications and data ( e.g., settings) for all host devices
the Examiner notes: some VM images may require updates while others do not, i.e. workload configurations that are not stable).

13.	Regarding claim 6, Appajodu and Gopisetty teach/suggest:
“wherein provisioning a compatible environment includes using the stable configuration as a template”
(Appajodu, Col. 4, lines 53–56: a single virtual machine image that is the standard for a company may be updated and then the 55 updated virtual machine images may be distributed to the host devices;
Gopisetty, Claim 7: selecting hosts that posses sufficient resource availability to meet resource requirements of the appliance).

14.	Regarding claim 7, Appajodu and Gopisetty teach/suggest:
provisioning a compatible environment includes automatically configuring required features according to the workload requirements and the stable configuration”
(Appajodu, Col. 6, lines 12–30: the accounting department may require one or more accounting applications. In another example, the engineering department may 15 require CAD applications. The server may provide the “company standard” image as well as the “department standard” image to configure the host device in a specific department. In various embodiments, one set of virtual machine images include “personalized settings” comprising at least one virtual machine image for one or more users. For example, a virtual machine image may comprise settings for an individual user’s host device. The settings may include desktop images, power settings, shortcuts, macros, and the like. Each individual user may have separate settings and have an associated virtual machine image;
Col. 5, lines 32–34: an instance of an application such as MICROSOFT OFFICE® may include user-specific or company-specific identifications or settings;
Gopisetty, Claim 7: selecting hosts that posses sufficient resource availability to meet resource requirements of the appliance).

15.	Regarding claims 8–9 and 13–14, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the system of claims 1–2 and 6–7, respectively. Therefore, they are rejected on the same basis as claims 1–2 and 6–7 above.

16.	Regarding claims 15–16 and 20, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 1–2 and 7, respectively. Therefore, they are rejected on the same basis as claims 1–2 and 7 above.


B.
17.	Claims 3–4, 10–11, and 17–18 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Appajodu in view of (B) Gopisetty, as applied to claims 1, 8, and 15 above, and further in view of (C) Chefalas.

claim 3, Appajodu and Gopisetty do not teach “wherein the workload orchestrator stability policies include a stability threshold.”

(C) Chefalas however teaches or suggests:
“wherein the workload orchestrator stability policies include a stability threshold”
(¶ 67: dynamically update VM templates at deterministic intervals in order to reduce the cloud managed service “patching” time. For example, some embodiments dynamically update VM templates once a threshold of time has been breached by the patching process).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Chefalas with those of Appajodu and Gopisetty to perform periodic updates of VM images. The motivation or advantage to do so is to minimize the number of outdated VMs (for example, VMs created from outdated templates) and the time to patch them.

19.	Regarding claim 4, Chefalas teaches/suggests:
“wherein the stability threshold is a predefined period of time where a server in the workload configuration has not required maintenance”
(¶ 67: dynamically update VM templates at deterministic intervals in order to reduce the cloud managed service “patching” time. For example, some embodiments dynamically update VM templates once a threshold of time has been breached by the patching process).

20.	Regarding claims 10–11, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the system of claims 3–4, respectively. Therefore, they are rejected on the same basis as claims 3–4 above.

claims 17–18, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 3–4, respectively. Therefore, they are rejected on the same basis as claims 3–4 above.


Allowable Subject Matter
22.	Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Brown et al., US 2012/0066487 A1, teaching provision and de-provision virtual machines to meet requirements defined in a workload.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
September 29, 2021